DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

         Claim(s) 1-2, 3, 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nozawa et al (US 2018/0143528)
   Nozawa (528) discloses a mask blank comprising a phase shift film on a transparent substrate ( page 2, para 0014), wherein the phase shift film comprises: an etching stopper film/first layer that is provided in contact with a surface of the transparent substrate 1 and has a film thickness ( 5 nm or less)/ thickness d 1 ( page 7, para 0085))
, and a layer 21/second layer that is provided on the etching stopper film/first layer and has a film thickness (10 nm or less)/ thickness d2 which is greater than thickness of the etching stopper film/d 1 (page 6, para 0072, fig. 1)
1 and an extinction coefficient k/k 1 ( page 7, para 0085)
 and the second layer 21 has a refractive index n ( 1.70 )/n 2 that is greater than the refractive index n (1.55)/n1 of the etching stopper film/first layer and an extinction coefficient k ( 2.80)/k 2 that is greater than an extinction coefficient k ( 0.01)/k 1 of the etching stopper film/first layer ( page 6, para 0072, page 7, para 0085)
  Regarding claim 2, Nozawa discloses that the refractive index n/n1 of the etching stopper film/first layer is 1.9/ 1.8 or more and the extinction coefficient k/k1 of the first layer is 0.01/0.15 or less ( page 7, para 0085)
  Regarding claim 3, Nozawa discloses that the refractive index n/n2 of the layer 21/second layer is 2.39 and the extinction coefficient k/k2 of the layer 21/second layer is 1.17 (page 15, para 0152), which reads on the refractive index n/n2 of the layer 21/second layer is 2.2 or more and the extinction coefficient k2 of the second layer is 0.2 or more
  Regarding claim 6, Nozawa discloses that a transmittance of the phase shift film with respect to the exposure a light having a wavelength of 193 nm is 20 % or less ( page 5, para 0069), which reads on the claimed 15% or more, and  the phase shift film is configured to transmit the exposure light so that transmitted light has a phase difference of 150 degrees or more and 180 degree or less with respect to the light transmitted through air for a same distance as a thickness of the phase shift film ( page 5, para 0066)
   Regarding claim 7, Nozawa discloses that the first layer/the lower layer contains SiN (page 4, para 0064) and the layer 21/ the second layer contains silicon and nitrogen ( page 7, para 0080)


Claim(s) 1-2, 3, 4-5, 6-8, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nozawa et al (US 2018/0259841)
   Nozawa (841) discloses a mask blank comprising a phase shift film on a transparent substrate (see abstract) wherein the phase shift film comprises: a film 2/first layer that is provided in contact with a surface of the transparent substrate 1 and has a film thickness ( 10 nm)/ thickness d 1 ( page 16, para 0160)
, and a film 3/second layer that is provided on the film 2/first layer and has a film thickness (12 nm )/ thickness d2 which is greater than thickness of the film 2/d 1 (page 16, para 0161, fig. 1)
  wherein, at a wavelength of 193 nm, the film 2/first layer  has a refractive index n /n 1 and an extinction coefficient k/k 1 ( page 16, para 0160)
 and the second layer 3 has a refractive index n (2. 415)/n 2 that is greater than the refractive index n (1.625)/n1 of the film 2/first layer and an extinction coefficient k (0.596 )/k 2 that is greater than an extinction coefficient k ( 0.00)/k 1 of the film 2/first layer ( page 14, para 0143-0146)
Regarding claim 2, Nozawa discloses that the refractive index n/n1 of the film 2/first layer is 1.864/ 1.8 or more and the extinction coefficient k/k1 of the first layer is 0.069/0.15 or less ( page  19, para 0197)
  Regarding claim 3, Nozawa discloses that the refractive index n/n2 of the layer 3/second layer is  2.415 and the extinction coefficient k/k2 of the layer 3/second layer is 0.596 (page 14, para 2 of the layer 3/second layer is 2.2 or more and the extinction coefficient k2 of the second layer is 0.2 or more
Regarding claim 4, Nozawa discloses that at the wavelength of 193nm, the transparent substrate has a refractive index n of 1.56/n s that is less than the index n (1.625)/n1 of the film 2/first layer and an extinction coefficient k of 0.00 that is less than the extinction coefficient k ( 0.032)/k 1 of the film 2/first layer ( page 16, para 0163, page 17, para 0177)
Regarding claim 5, Nozawa discloses that the refractive index n/ns of the transparent substrate is 1.56/1.6 or less and the extinction coefficient k/ks of the transparent substrate is 0.00/0.01 or less (page 16, para 0163)
 Regarding claim 6, Nozawa discloses that a transmittance of the phase shift film with respect to the exposure a light having a wavelength of 193 nm is 20 % or less ( page 6, para 0067), which reads on the claimed 15% or more, and  the phase shift film is configured to transmit the exposure light so that transmitted light has a phase difference of 150 degrees or more and 180 degree or less with respect to the light transmitted through air for a same distance as a thickness of the phase shift film ( page 6, para 0067)
Regarding claim 7, Nozawa discloses that the film 2/ the first layer contains silicon, oxygen ( page 4, para 0054) and the film 3/the second layer contains silicon and nitrogen ( page 7, para 0077)
Regarding claim 8, Nozawa discloses that the nitrogen content of the film 3/second layer is more than a nitrogen content of the film 2/first layer ( page 5, para 0060, page 7, para 0077)
Regarding claim 19, Nozawa discloses that the phase shift mask provided with a transfer pattern 7b on the phase shift film of the mask blank (page 15, para 0155, fig. 3E)
Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nozawa et al (US 2018/0259841)
    Nozawa (841) discloses a method of manufacturing a semiconductor device comprising using a phase shift mask provided with a transfer pattern on a phase shift film (page 11, para 0118, page 15, para 0155, fig. 3E), the phase shift film comprises: a film 2/first layer that is provided in contact with a surface of the transparent substrate 1 and has a film thickness (10 nm)/ thickness d 1 (page 16, para 0160)
, and a film 3/second layer that is provided on the film 2/first layer and has a film thickness (12 nm )/ thickness d2 which is greater than thickness of the film 2/d 1 (page 16, para 0161, fig. 1)
  wherein, at a wavelength of 193 nm, the film 2/first layer  has a refractive index n /n 1 and an extinction coefficient k/k 1 ( page 16, para 0160)
 and the second layer 3 has a refractive index n (2. 415)/n 2 that is greater than the refractive index n (1.625)/n1 of the film 2/first layer and an extinction coefficient k (0.596 )/k 2 that is greater than an extinction coefficient k ( 0.00)/k 1 of the film 2/first layer ( page 14, para 0143-0146), subjecting a resist film on a semiconductor substrate to exposure-transfer of a transfer pattern ( page 11, para 0119)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

       Claims 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2018/0259841) as applied to claim(s) 1-2, 3, 4-5, 6-8, 19 above
      The features of claim 1 are set forth in paragraph 3 above. Regarding claim 9, Nozawa discloses that the phase shift film comprises a film 4/ a third layer on the film 3/second layer (page 9, para 0093, fig. 1). Unlike the instant claimed inventions as per claims 9, 11, Nozawa fails to disclose the limitations of wherein, at the wavelength of 193nm, the third layer has a refractive index n 3 that is less than n 1 and an extinction coefficient ks that is greater than k2/wherein the refractive index n 3 of the third layer is less than 1.8, and the extinction coefficient k 3 of the third layer is 1.0 or more
   However, since Nozawa discloses that the film forming conditions are adjusted as necessary such that formed phase shift film has a desired refractive index n and extinction coefficient k (page 6, para 0072), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted/optimized the film forming conditions (pressure within the film forming chamber, electric power applied to the sputtering target, ratio of gases) of Nozawa’s film 4/third layer, by conducting routine experimentations, to achieve any desired refractive index n and extinction coefficient k of the film 4/third layer including the claimed refractive index n3 and extinction coefficient k 3 as recited in claims 9, 11

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2018/0259841) as applied to claim(s) 9, 11 above and further in view of Bencher et al (US 2014/0327117)

Bencher discloses a tuned hardmask for multi-pattering application, the hardmask contains a fourth layer 405 contains silicon and nitrogen (page 3, para 0036-0037, fig. 2)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a film 4/third layer contains silicon and nitrogen in Nozawa’s phase shift film to provide a hardmask layer which does not create reflection at the resist as taught in Bencher ( page 1, para 0011)

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2018/0259841) as applied to claims 9, 11 above
   The features of claim 9 are set forth in paragraph 5 above. Regarding claim 13, Nozawa discloses that the phase shift film comprises a film 5/ a third layer on the film 4/ third layer (page 9, para 0098, fig. 1). Unlike the instant claimed inventions as per claims 13-14, Nozawa fails to disclose the limitations of wherein, at the wavelength of 193nm, the fourth layer has a refractive index n 4 that is less than n 1 and an extinction coefficient k 4 that is less than k1/wherein the refractive index n 4 of the fourth layer is less than 1.7 or less, and the extinction coefficient k 4 of the fourth layer is 0.02 or less
  However, since Nozawa discloses that the film forming conditions are adjusted as necessary such that formed phase shift film has a desired refractive index n and extinction coefficient k (page 6, para 0072), it would have been obvious to one of ordinary skill in the art before the 4 and extinction coefficient k 4 as recited in claims 13-14

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2018/0259841) as applied to claim(s) 13-14 above and further in view of Bencher et al (US 2014/0327117)
The features of claim 13 are set forth in paragraph 7 above. Unlike the instant claimed invention as per claim 15, Nozawa fails to disclose the limitation of wherein the fourth layer contains silicon and nitrogen.
Bencher discloses a tuned hardmask for multi-pattering application, the hardmask contains a fourth layer 405 contains silicon and nitrogen (page 3, para 0036-0037, fig. 2)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a film 5/fourth layer contains silicon and nitrogen in Nozawa’s phase shift film to provide a hardmask layer which does not create reflection at the resist as taught in Bencher ( page 1, para 0011)

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2018/0259841) as applied to claim(s) 1-2, 3, 4-5, 6-8, 19 above
The features of claim 1 are set forth in paragraph 3 above. Regarding claim 16, Nozawa discloses that the phase shift film comprises a film 4/ a third A layer on the film 3/second layer (page 9, para 0093, fig. 1). Unlike the instant claimed inventions as per claims 16-17, Nozawa fails to disclose the limitations of wherein, at the wavelength of 193nm, the third A layer has a refractive index n 3A that is less than n 1 and an extinction coefficient k 3A that is less than k1/wherein the refractive index n 3A of the third A layer is less than 1.7 or less, and the extinction coefficient k 3A of the third A layer is 0.02 or less
   However, since Nozawa discloses that the film forming conditions are adjusted as necessary such that formed phase shift film has a desired refractive index n and extinction coefficient k (page 6, para 0072), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted/optimized the film forming conditions (pressure within the film forming chamber, electric power applied to the sputtering target, ratio of gases) of Nozawa’s film 4/third A layer, by conducting routine experimentations, to achieve any desired refractive index n and extinction coefficient k of the film 4/third layer including the claimed refractive index n3A and extinction coefficient k 3A as recited in claims 16-17

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2018/0259841) as applied to claim(s) 16-17 above and further in view of Bencher et al (US 2014/0327117)

Bencher discloses a tuned hardmask for multi-pattering application, the hardmask contains a fourth layer 405 contains silicon and nitrogen (page 3, para 0036-0037, fig. 2)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a film 4/third A layer contains silicon and nitrogen in Nozawa’s phase shift film to provide a hardmask layer which does not create reflection at the resist as taught in Bencher ( page 1, para 0011)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 10, the cited prior art of record fails to disclose or render obvious a mask blank comprises a limitation of wherein a film thickness d3 of the third layer is less than d 1, in combination with the rest of the limitations of claim 10

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.